Citation Nr: 1007585	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disability.  In April 2005 and in June 2009, the 
Board remanded the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.

The Veteran contends that his current anxiety and panic 
attacks were caused or aggravated by his service.  
Specifically, he contends that he began to experience anxiety 
and panic attacks when he was instructed to load bombs and 
missiles while in air school.  He contends that he sought 
psychiatric treatment for the condition and was transferred 
to a different post as an aviation ordnance man aboard a 
ship.  He began to experience anxiety once again in his new 
position, namely because he did not feel comfortable 
completing his assigned duties, and sought psychiatric help.  
At that time, he was found unsuitable for service and was 
discharged from the Navy.

Service medical records are negative for complaints or 
treatment for a psychiatric condition, including anxiety or 
panic attacks.  Service personnel records reflect the in 
April 1972, the Veteran underwent a psychiatric evaluation 
and was determined to have a personality disorder.  The 
psychiatrist felt that the Veteran was "probably unsuitable 
for service" but suggested a change of rate, on the 
condition that the Veteran showed improvement at the new 
rate.  After a short trial in his new rate, the Veteran was 
determined to be unable to make a satisfactory adjustment to 
Navy life and was considered a candidate for administrative 
discharge.  

Private treatment records dated in 1996 reflect that the 
Veteran had trouble swallowing and shortness of breath.  It 
was felt that these symptoms could be related to anxiety and 
panic. 

VA treatment records beginning in January 1999 reflect a 
diagnosis of panic attacks.  In February 1999, the Veteran 
reported that he had experienced panic attacks since he was 
eighteen years old.  He was diagnosed with adjustment 
disorder with anxiety, as well as alcohol dependence in 
remission.  He was prescribed medication for his anxiety.  He 
continued to receive psychiatric treatment for his panic 
disorder.

In September 2009, the Veteran underwent a VA psychiatric 
examination.  At that time, he denied having any panic 
symptoms prior to service.  He was continuing to receive 
psychotherapy for his anxiety.  He had panic attacks daily 
that were moderate to severe in intensity.  The examiner 
diagnosed the Veteran with panic disorder.  Provisionally, 
and without reviewing the claims file, the examiner concluded 
that the Veteran's panic disorder was related to his service 
because of his reported history of experiencing panic attacks 
while in service.  However, in a November 2009 addendum, the 
examiner noted a review of the claims file, including the 
April 1972 diagnosis of a personality disorder and subsequent 
discharge, and concluded that the Veteran's current panic 
disorder was not caused by or related to his active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Significantly in 
this case, however, in rendering his addendum opinion, the 
examiner did not discuss the Veteran's lay statements of in-
service treatment for panic attacks and continuity of panic 
attacks since service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury and 
relied upon the absence of evidence in the service treatment 
records to provide a negative opinion).  Because the record 
demonstrates that the Veteran has been diagnosed with a panic 
disorder since at least 1999, and he has consistently 
reported that he first suffered from panic attacks when he 
was in service, it is unclear to the Board whether his panic 
and anxiety are related to his active service, including 
whether they are related to his in-service diagnosis of a 
personality disorder.  Therefore, the Board finds that an 
additional examination for an opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the examination 
report should note that review.  The 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any psychiatric disorder, to 
include anxiety and panic disorder, is 
related to the Veteran's military service 
and his in-service diagnosis of a 
personality disorder, or whether any 
psychosis developed within one year of his 
discharge from service in May 1972.  In 
doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomotology, such as the 
Veteran's contentions that his current 
symptomatology is the same as that shown 
in service.  The examiner should provide 
the rationale for the opinions provided.

2.  Then, readjudicate the claim.  If any 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


